Citation Nr: 0425412	
Decision Date: 09/15/04    Archive Date: 09/23/04

DOCKET NO.  97-04 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a level of special monthly compensation at a 
rate greater than 38 U.S.C.A. § 1114(l), to include loss of 
use of the arms and legs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel







INTRODUCTION

The veteran had approximately 20 years and three months of 
active duty terminating with his retirement in July 1966.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO), which, in pertinent part, denied the 
veteran entitlement to a higher level of special monthly 
compensation.


FINDING OF FACT

1.  Service connection is in effect for the following: 
degenerative joint disease of the lumbar, 40 percent 
disabling; degenerative joint disease of the dorsal, 10 
percent disabling; degenerative joint disease of the cervical 
spine, degenerative joint disease of the right shoulder, 30 
percent disabling; residuals of a gunshot wound to the left 
shoulder with degenerative joint disease, 20 percent 
disabling; degenerative joint disease of the knees, each 
evaluated as 10 percent disabling; degenerative joint disease 
of the ankles, each evaluated as 10 percent disabling; 
degenerative joint disease of the wrists, each evaluated as 
10 percent disabling; degenerative joint disease of the hips, 
each evaluated as 10 percent disabling; degenerative changes 
of the hands, each evaluated as 10 percent disabling; 
frostbite of hands and feet, evaluated as 10 percent 
disabling; post operative left eye pterygium and 
keratoplasty, evaluated as 10 percent disabling; degenerative 
joint disease of the elbows; residuals of a gunshot wound to 
the abdomen, left leg and spine, hemorrhoids and pruritis, 
right eye pterygium and residuals of a retained metallic body 
in the cervical spine, each evaluated as non-compensable.  
The combined evaluation is 100 percent, to include the 
bilateral factor.  He is also in receipt pf special monthly 
compensation on account of being so helpless as to require 
aid and attendance.

2.  The veteran's blindness is not related to a service 
connected disorder.

3.  The veteran does not have loss or loss of use of either 
lower or upper extremities.


CONCLUSION OF LAW

The criteria for a level of special monthly compensation at a 
rate greater than 38 U.S.C.A. § 1114(l), to include loss of 
use of the arms and legs, have not been met.  38 U.S.C.A. § 
1114 (West 2002); 38 C.F.R. § 3.350 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

During the pendency of this appeal, the VCAA was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  The VA promulgated regulations to implement the 
provisions of the law. See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)) (2003).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim. It also includes new 
notification provisions.  Under the VCAA, VA has a duty to 
notify the veteran and his representative, if any, of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2003); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Specifically, they require VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 C.F.R. § 3.159(b) (2003).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided a copy 
of the rating decisions noted above, a March 1996 statement 
of the case and supplemental statements of the case dated in 
August 1996, November 1998, June 1999, October 1999 and July 
2004.  These documents, collectively, provide notice of the 
law and governing regulations, as well as the reasons for the 
determination made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on his behalf.  Further, in a July 
2003 letter, the RO specifically informed the veteran of the 
information and evidence needed from him to substantiate his 
claim, evidence already submitted and/or obtained in his 
behalf, as well as the evidence VA would attempt to obtain.  

The record discloses that VA has met its duty to assist the 
veteran also in obtaining evidence necessary to substantiate 
his claim.  Most notably VA treatment records and reports of 
comprehensive VA examinations provided to him since service 
have been obtained and associated with his claims file.  
There is no identified evidence that has not been accounted 
for and the veteran's representative has been given the 
opportunity to submit written argument.  The Board notes that 
the July 2003 VCAA letter was mailed to the veteran 
subsequent to the appealed rating decision in violation of 
the VCAA and the veteran has not been specifically informed 
to submit all pertinent evidence in his possession not 
previously submitted as required by 38 C.F.R. § 3.159.  

The Board, however, finds that in the instant case the 
veteran has not been prejudiced by this defect.  In this 
regard, the Board notes the veteran was provided notice of 
the division of responsibility in obtaining evidence 
pertinent to his case and ample opportunity to submit and/or 
identify such evidence.  No additional evidence appears 
forthcoming.  Therefore, under the circumstances, the Board 
finds that any error in the chronological implementation of 
the VCAA is deemed to be harmless error.  VA has satisfied 
both its duty to notify and assist the veteran in this case 
and adjudication of this appeal at this juncture poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Factual Background.

In October 1985 the RO denied service connection for 
cataracts and scarring of the eyes with decreased vision.  
The veteran was notified of the decision and of his appellate 
rights.  He did not appeal that determination which is final. 
38 U.S.C.A. § 7105 (West 2002).

The veteran was hospitalized at a VA facility in November 
1994 for a colonoscopy.  It was noted as medical history 
during this admission that the veteran was C5-6 level of 
quadriplegia secondary to cervical spondylosis, treated 
surgically in 1992.  It was further noted that the veteran 
had central cord syndrome and was unable to move his upper 
and lower extremities.

The veteran was treated at VA facilities from 1995 to 2003, 
for various problems, including several service-connected 
disabilities.

A VA neurological consultation in August 1995 reveals that 
the veteran was status post cervical laminectomy in 1992 with 
subsequent complaints of weakness of the legs and arms.  It 
was noted that the veteran following his surgery in 1992 had 
a post operative course that was initially with quadriplegia 
and recovery to quadripareses with better strength on the 
upper extremity than the lower extremity.  The veteran 
related that he was able to transfer from his wheelchair to 
his bed and also from wheelchair to toilet but always with 
severe pain.  On neurological examination motor was 5/5 power 
in the upper extremity and 3+, 4- range on the lower 
extremities with buckling secondary to pain and effort 
limited to excruciating pain on movements and tractions to 
the joints with prior injuries.  There was no significant 
muscle atrophy.  The examiner stated that the veteran had 
multifactorial disorders and may have sufficient strength in 
the lower extremities to support his weight if the knees 
could be locked either with pain relief or a brace.  He added 
however that the veteran was also blind and that he thought 
at this time that the veteran's most efficient mode of 
transportation is still the wheelchair.

When examined by VA in October 1995 for higher level Aid and 
Attendance, it was noted that the veteran was legally blind 
and was status post cervical laminoplasties in October 1992.  
It was further observed that he was wheelchair bound and 
could not stand but had movement of both legs as well as both 
upper extremities. He was able to extend his lower legs 
without help and hold them up for a few seconds.  He was able 
to remove his hat and his eyeglasses, pull up his shirt and 
tuck it in.  He was determined that the veteran required the 
daily health care services of a skilled provider.

A VA examination was conducted in February 1996.  At that 
time the veteran reported that he was totally blind in his 
left eye secondary to an airplane accident over Newfoundland.  
He is able to see out of his right eye.  He has laser 
treatments and could not read fine print. motor examination 
disclosed limitation of movement at the shoulders and elbows.  
The veteran was able to use the intrinsic muscles of both 
hands.  There was limited movement in both lower extremities, 
both in flexion and extension, particularly at the knees.

On VA neurological disorders examination in October 1999, 
mild generalized wasting was noted on motor examination.  
Fasciculations were seen in the proximal muscle groups of 
both upper extremities.  On sensory examination, there was a 
loss of vibratory sensation in the toes and in the left index 
finger.  There was also decreased sensation to pin in a 
stocking distribution to the knees.  Local disease in joints 
and peripheral neuropathy probably secondary to diabetes were 
the diagnoses.  The examiner stated that he did not find the 
veteran to be significantly disabled on the basis of 
neurological illness.

When examined by VA in January 2003, it was noted that the 
veteran lived in an assisted living facility and got around 
in a wheelchair but could use a walker in his room.  He 
reported that he needed help with bathing and dressing but 
could feed himself.  He said that his left knee buckled and 
all of his joints hurt.  On physical examination, hand grasp 
was 3/5, bilaterally.  The wrists and elbows had full range 
of motion.  The shoulders had active elevation to 80 degrees, 
active abduction to 160 degrees and passive elevation and 
abduction to 180 degrees.  The knees had extension to 10 
degrees and flexion to 90 degrees.  The ankles had both 
dorsiflexion and plantar flexion to 10 degrees.  X-rays of 
the ankles, shoulders, and knees showed degenerative changes.  
X-rays of the lumbar spine showed degenerative disc disease.

In March 2003 a VA nurse for admittance into VA nursing home 
care interviewed the veteran and his sister.  On a review of 
systems it was noted that the veteran ambulated with a walker 
for short distances and has a history of wandering.  On 
neurological evaluation the veteran moved all extremities and 
was able to make a tight closed fist.  It was reported that 
he was legally blind.  His sister stated that a private 
doctor had diagnosed a cataract of the left eye.

The veteran's VA examiner in January 2003 submitted an 
addendum to her report in February 2003 reporting that her 
examination of the veteran found no loss of use of both hands 
or of both legs.  She noted that the veteran was able to walk 
with a walker in his room or wheeled himself.  She noted that 
the veteran was recently admitted into VA nursing home care 
and per the above nurse's note requires 1 person assistance 
in transferring from bed to chair, bathing, and dressing.  
She noted that he was evaluated for physical rehabilitation 
and that a wheeled walker was recommended for ambulation.  
She added that he is able to stand with the assistance of 
another person and that there is no evidence of paraplegia at 
this time.

Analysis

Service connection is in effect for the following: 
degenerative joint disease of the lumbar, 40 percent 
disabling; degenerative joint disease of the dorsal, 10 
percent disabling; degenerative joint disease of the cervical 
spine, degenerative joint disease of the right shoulder, 30 
percent disabling; residuals of a gunshot wound to the left 
shoulder with degenerative joint disease, 20 percent 
disabling; degenerative joint disease of the knees, each 
evaluated as 10 percent disabling; degenerative joint disease 
of the ankles, each evaluated as 10 percent disabling; 
degenerative joint disease of the wrists, each evaluated as 
10 percent disabling; degenerative joint disease of the hips, 
each evaluated as 10 percent disabling; degenerative changes 
of the hands, each evaluated as 10 percent disabling; 
frostbite of hands and feet, evaluated as 10 percent 
disabling; post operative left eye pterygium and 
keratoplasty, evaluated as 10 percent disabling; degenerative 
joint disease of the elbows; residuals of a gunshot wound to 
the abdomen, left leg and spine, hemorrhoids and pruritis, 
right eye pterygium and residuals of a retained metallic body 
in the cervical spine, each evaluated as non-compensable.  
The combined evaluation is a 100 percent, to include the 
bilateral factor.  He is also in receipt pf special monthly 
compensation on account of being so helpless as to require 
aid and attendance.

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4. 
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

SMC provided by 38 U.S.C. § 1114(m) is payable for any of the 
following conditions: (i) Anatomical loss or loss of use of 
both hands; (ii) Anatomical loss or loss of use of both legs 
at a level, or with complications, preventing natural knee 
action with prosthesis in place; (iii) Anatomical loss or 
loss of use of one arm at a level, or with complications, 
preventing natural elbow action with prosthesis in place with 
anatomical loss or loss of use of one leg at a level, or with 
complications, preventing natural knee action with prosthesis 
in place; (iv) Blindness in both eyes having only light 
perception; (v) Blindness in both eyes leaving the veteran so 
helpless as to be in need of regular aid and attendance.  

The special monthly compensation provided by 38 U.S.C.A. § 
1114(n) is payable for anatomical loss or loss of use of both 
arms at a level, or with complications, preventing natural 
elbow action with a prosthesis in place; anatomical loss of 
both legs so near the hip as to prevent use of a suitable 
prosthetic appliance, anatomical loss of one arm so near the 
shoulder as to prevent use of a prosthetic appliance; 
anatomical loss of one arm so near the shoulder as to prevent 
use of a prosthetic appliance with anatomical loss of one leg 
so near the hip as to present use of a prosthetic appliance; 
or anatomical loss of both eyes or blindness without light 
perception in both eyes.  Amputation is a prerequisite except 
for loss of use of both arms and blindness with light 
perception in both eyes.  If a prosthesis cannot be worn at 
the present level of amputation but could be applied if there 
were a reamputation at a higher level, the requirements of 
this paragraph are not met; instead, consideration will be 
given to loss of natural elbow or knee action. 38 U.S.C.A. § 
1114; 38 C.F.R. § 3.350(d).

Special monthly compensation is payable at the maximum rate 
if, as the result of service-connected disability, the 
veteran has suffered disability under conditions which would 
entitled such veteran to two or more of the rates provided in 
38 U.S.C.A. §§ (l)-(n), no condition being considered twice 
in the determination, or if the veteran has suffered 
blindness and deafness, or if the veteran has suffered the 
anatomical loss of both arms so near the shoulder as to 
prevent the use of prosthetic appliances.  Paralysis of both 
lower extremities together with loss of anal and bladder 
sphincter control will entitle the veteran to the maximum 
rate. Determinations must be based upon separate and distinct 
disabilities, which requires that if a veteran who has 
suffered the loss of use of two extremities is being 
considered for the maximum rate payable pursuant to 38 
U.S.C.A. § 1114(o) on account of the regular need for aid and 
attendance, the need for regular aid and attendance must 
result from pathology other than that of the extremities.  
The fact that two separate and distinct entitling 
disabilities result from a common etiological agent will not 
preclude maximum entitlement. 38 U.S.C.A. § 1114(o), 38 
C.F.R. § 3.350(e).

In addition to the statutory rates payable in accordance with 
38 U.S.C.A. §§ 1114(l)-(n), an additional single permanent 
disability independently ratable at 100 percent will afford 
entitlement to the next higher statutory rate payable under 
38 U.S.C.A. § 1114. In no event may the amount payable exceed 
that provided in 38 U.S.C.A. § 1114(o). The single permanent 
disability independently ratable at 100 percent must be 
separate and distinct and involve different anatomical 
segments or bodily systems from the conditions establishing 
entitlement under 38 U.S.C.A. §§ 1114(l)-(n). If the multiple 
entitlement is based on loss or loss of use of extremities 
that is caused by the same etiological disease or injury, 
that disease or injury may not serve as the basis for the 
independent rating unless it is so rated without regard to 
the loss or loss of use. Anatomical loss or loss of use, or a 
combination thereof, of three extremities shall entitle a 
veteran to the next higher rate without regard to whether 
that rate is a statutory rate or an intermediate rate, not to 
exceed the amount shown in 38 U.S.C.A. § 1114(p). 38 U.S.C.A. 
§ 1114(p), 38 C.F.R. § 3.350(f).

A veteran receiving the maximum rate under 38 U.S.C.A. § 
1114(o) or (p) who is in need of regular aid and attendance 
or a higher level of care is entitled to an additional 
allowance during periods he or she is not hospitalized at 
United States Government expense.  The regular or higher 
level aid and attendance allowance is payable whether or not 
the need for regular aid and attendance or a higher level of 
care was a partial basis for entitlement to the maximum rate 
under 38 U.S.C.A. § 1114(o) or (p), or was based on an 
independent factual determination.  A veteran receiving 
compensation at the intermediate rate between 38 U.S.C.A. § 
1114(n) and (o) plus special monthly compensation under 38 
U.S.C.A. § 1114(k) who establishes a factual need for regular 
aid and attendance or a higher level of care, is also 
entitled to an additional allowance during periods he or she 
is not hospitalized at United States Government expense. 38 
U.S.C.A. § 1114(r).

Loss of use of a hand or a foot was held to exist when no 
effective function remained other than that which would be 
equally well served by an amputation stump at the site of 
election below the elbow or knee with use of a suitable 
prosthetic appliance. The determination was to be made on the 
basis of the actual remaining function, whether the acts of 
grasping, manipulation, etc., in the case of the hand, or of 
balance, propulsion, etc., in the case of the foot, could be 
accomplished equally well by an amputation stump with 
prosthesis; for example:

(a)  Extremely unfavorable complete ankylosis of the knee, or 
complete ankylosis of two major joints of an extremity, or 
shortening of the lower extremity of 3 1/2 inches or more, 
constitute loss of use of the hand or foot involved. (b)  
Complete paralysis of the external popliteal nerve (common 
peroneal) and consequent footdrop, accompanied by 
characteristic organic changes including trophic and 
circulatory disturbances and other concomitants. (c)  
confirmatory of complete paralysis of this nerve, will be 
taken as loss of use of the foot.  38 C.F.R. § 3.350(b)(1).

In determining whether there is natural knee action with 
prosthesis in place, consideration will be based on whether 
use of the proper prosthetic appliance requires natural use 
of the joint, or whether necessary motion is otherwise 
controlled, so that the muscles affecting joint motion, if 
not already atrophied, will become so. If there is no 
movement in the joint, as in ankylosis or complete paralysis, 
use of a prosthesis is not be expected, and the determination 
will be as though one was in place. 38 C.F.R. § 3.350(c)(2).

The veteran is currently in receipt of aid and attendance 
benefits under 38 U.S.C.A. § 1114(l).   In order to be 
entitled to an increased rate of special monthly compensation 
the threshold requirements are the presence of blindness or 
the loss or loss of use of an extremity due to service 
connected disabilities.

In this regard, the record does not show that the veteran's 
blindness is due to a service connected disabilities.  The 
veteran does have a significant degree of upper and lower 
extremity impairment.  However, the hands, arms, and upper 
extremity joints still retain meaningful motion and strength, 
such that he continues to be able to perform a number of 
useful tasks with them.  Similarly, the legs and knees still 
retain meaningful motion and strength.  The veteran is able 
to ambulate albeit with a walker and make a tight fist.  The 
evidence does not establish actual loss of use of his 
extremities.  This is confirmed by the VA examiner in 
February 2003 who opined that the veteran did not have loss 
of use of both hands or of both legs.  

The Board appreciates the significant degree of difficulty 
produced by the veteran's service-connected disorders, which 
are collectively rated totally disabling. Yet the medical 
evidence simply does not demonstrate that he currently has 
loss of use of both upper extremities and/or lower 
extremities.  The preponderance of the evidence is against 
the claim for a level of special monthly compensation at a 
rate greater than 38 U.S.C.A. § 1114(l), to include loss of 
use of the arms and legs, and thus the benefit-of-the- doubt 
rule does not apply, and the claim must be denied. 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Entitlement to a level of special monthly compensation at a 
rate greater than 38 U.S.C.A. § 1114(l), to include loss of 
use of both arms and both legs is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



